                                                                                                       OSEN LLC
                                                                                                   ATTORNEYS AT LAW
                                                                                                        WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                      1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                       T.212.354.0111




                                                      June 26, 2020

        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 18-cv-7359 (PKC)(CLP) (“Freeman II”)
                          Bowman, et al. v. HSBC Holdings plc, et al., 19-cv-2146 (PKC)(CLP) (“Bowman”)

        Dear Judge Chen:

              Pursuant to the Court’s June 19, 2020 Minute Order, Plaintiffs respectfully submit this
        supplemental response to Commerzbank’s June 19, 2020 reply letter (Freeman II ECF No. 84,
        Bowman ECF No. 48) (“Reply Letter”).

                As in its opening letter, Commerzbank’s reply letter disregards the governing standard for
        a motion for reconsideration and does not even attempt to identify “an intervening change of
        controlling law, the availability of new evidence, or the need to correct a clear error or prevent a
        manifest injustice.” Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers &
        Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003) (citation omitted). Instead, Commerzbank only
        argues that Plaintiffs should have been on “notice” that when Commerzbank explicitly (and twice)
        stated that it challenged personal jurisdiction for Plaintiffs’ Sixth Claim for Relief, it also meant
        the Tenth Claim for Relief. Again, Commerzbank does not suggest this argument satisfies one of
        the grounds for reconsideration.

                Moreover, Commerzbank’s argument that it provided Plaintiffs “fair notice” fails for the
        obvious reason that its unspoken intention to move to dismiss the Tenth Claim for Relief on
        personal jurisdiction grounds was not evident to the Court to which that “notice” was directed (nor
        was it to Plaintiffs). Commerzbank does not identify any authority stating that where a defendant
        explicitly moves to dismiss one claim on personal jurisdiction grounds, the plaintiff must assume
        that the defendant meant to dismiss all claims involving those facts—even where the other claims
        are premised on different statutes with different jurisdictional language. See JASTA § 2(a)(6).
        Although a personal jurisdiction challenge “need not be ‘articulate[d] with any rigorous degree of
        specificity,’” Reply Letter at 2 (quoting Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d
        724, 730 (2d Cir. 1998)), Commerzbank did not articulate a challenge to the Tenth Claim for Relief
Letter to the Hon. Pamela K. Chen
June 26, 2020
Page 2 of 2

at all. Commerzbank’s argument that its “incorporation by reference of the Court’s rationale for
its dismissal of the corresponding claim in Freeman I … was arguably more specific than simply
listing each count,” id., is especially absurd where Commerzbank did list a count—the Sixth one.
As Transaero stated, it is the defendant’s duty to set out its challenges (particularly waivable ones),
not the plaintiff’s to guess which ones it should have made.

        Dismissing this Circuit’s recitation in Transaero of the “great diligence” standard for
challenging personal jurisdiction as dicta, Reply at 2, Commerzbank urges the Court to be guided
instead by a Northern District of California opinion that found a personal jurisdiction challenge
preserved where a defendant wrote in its answer, “the Court ‘lacks jurisdiction over some or all of
Plaintiff's alleged claims and causes of action.’” Hartford Underwriters Ins. Co. v. Kraus USA,
Inc., 313 F.R.D. 572, 576 (N.D. Cal. 2016). Of course, Commerzbank did not state that it was
challenging jurisdiction as to “all of” Plaintiffs’ claims against it, or even “some” of them—it
named the Sixth Claim for Relief explicitly, challenging the other claims only on other grounds.

        Perhaps most tellingly, Commerzbank is compelled again to mischaracterize Ng v. HSBC
Mortgage Corp., No. 07-cv-5434 (RRM)(VVP), 2014 WL 4699648 (E.D.N.Y. Sept. 22, 2014).
Reply at 2. Commerzbank suggests that Ng supports modifying non-final orders whenever a
defendant has made “a genuine mistake,” ignoring the fact that Ng properly and expressly applied
the reconsideration standard to a non-waivable defense. Id.

        As several courts have explained, waiver “reinforces” the rule that “a party who by motion
invites the court to pass upon a threshold defense should bring forward all the specified defenses
he then has and thus allow the court to do a reasonably complete job.” Rauch v. Day & Night Mfg.
Corp., 576 F.2d 697, 701 (6th Cir. 1978) (quoting Advisory Comm. Note to Fed. R. Civ. P. 12
(1966)). This Court already determined that Commerzbank failed to timely move to dismiss
Plaintiffs’ Tenth Claim for Relief for lack of personal jurisdiction, and Commerzbank has given
the Court no reason to reconsider that determination.

                                               Respectfully submitted,


                                               /s/ Michael J. Radine
cc: All counsel (by ECF)
